EXECUTION COPY

SUBSERVICING AGREEMENT, dated as of March 1, 2004 (the “Agreement”) between
Wells Fargo Financial, Inc. (the “Master Servicer”) and Wells Fargo Financial
Acceptance, Inc. (the “Subservicer”).

WHEREAS, the Master Servicer is the master servicer of a portfolio of retail
installment contracts secured by new and used automobiles and light-duty trucks
(the “Receivables”) under the Sale and Servicing Agreement dated as of March 1,
2004 (the “Sale and Servicing Agreement”) among the Issuer, the Seller, the
Master Servicer and the Indenture Trustee, in the form attached hereto as
Exhibit A;

WHEREAS, the Master Servicer desires to have the Subservicer service each
Receivable set forth on the Schedule of Receivables attached as Schedule A to
the Sale and Servicing Agreement, the Subservicer desires to service and
administer such Receivables, and the parties desire to provide the terms and
conditions of such servicing by the Subservicer; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Sale and Servicing Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Master Servicer and the Subservicer hereby agree as
follows:

Section 1.

Servicing.  The Subservicer shall service the Receivables in accordance with
this Agreement and in accordance with the terms of the Sale and Servicing
Agreement. The Master Servicer and the Subservicer hereby agree that the
Subservicer shall perform all of the obligations and duties of the Master
Servicer under the Sale and Servicing Agreement.

Section 2.

Representations, Warranties and Covenants of the Subservicer.

The Subservicer hereby represents, warrants and covenants to the Master Servicer
that as of the date hereof and as of the Closing Date:

(a)

ORGANIZATION AND GOOD STANDING. The Subservicer has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Minnesota, with the full corporate power and authority to own its properties
and to conduct its business as such properties are presently owned and such
business is presently conducted, and has had at all relevant times, and shall
have, the power, authority and legal right to service the Receivables.

(b)

DUE QUALIFICATION. The Subservicer is duly qualified to do business and in good
standing, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Receivables as required by this
Agreement) shall require such qualifications.

(c)

POWER AND AUTHORITY. The Subservicer has the power, authority and legal right to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement have been duly authorized
by the Subservicer by all necessary corporate action.

(d)

NO CONSENT REQUIRED. No approval, authorization, consent, license or other order
or action of, or filing or registration with, any governmental authority, bureau
or agency is required in connection with the execution, delivery or performance
of this Agreement or the consummation of the transactions contemplated hereby,
except such as shall have been made or obtained on or prior to the Closing Date.

(e)

BINDING OBLIGATION. This Agreement constitutes a legal, valid and binding
obligation of the Subservicer, enforceable against the Subservicer in accordance
with its respective terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation and other similar laws affecting enforcement of the rights of
creditors of banks generally and to equitable limitations on the availability of
specific remedies.

(f)

NO VIOLATION. The execution, delivery and performance by the Subservicer of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under, or result in the creation or disposition of any Lien upon any of its
material properties pursuant to the terms of, (i) the charter or bylaws of the
Subservicer, (ii) any material indenture, contract, lease, mortgage, deed of
trust or other instrument or agreement to which the Subservicer is a party or by
which the Subservicer is bound, or (iii) any law, order, rule or regulation
applicable to the Subservicer of any federal or state regulatory body, any
court, administrative agency, or other governmental instrumentality having
jurisdiction over the Subservicer.

(g)

NO PROCEEDINGS. There are no proceedings or investigations pending, or, to the
Subservicer’s knowledge, threatened, before any court, regulatory body,
administrative agency, or tribunal or other governmental instrumentality having
jurisdiction over the Subservicer or its properties: (i) asserting the
invalidity of this Agreement, the Notes or the Certificates, (ii) seeking to
prevent the issuance of the Certificates or the Notes or the consummation of any
of the transactions contemplated by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Subservicer of its obligations under, or the validity or
enforceability of, this Agreement, the Notes or the Certificates, to the extent
applicable, or (iv) that may materially and adversely affect the federal or
state income, excise, franchise or similar tax attributes of the Notes or the
Certificates.

Upon discovery by any of the Master Servicer, the Seller or the Indenture
Trustee (each, for purposes of this paragraph, a party) of a breach of any of
the representations and warranties set forth in this Section 2 which materially
and adversely affects the interests of the Noteholders or the
Certificateholders, the party discovering such breach shall give prompt written
notice, to the other parties. As promptly as practicable, but in any event,
within 90 days of its discovery or its receipt of notice of breach, the
Subservicer shall cure such breach in all material respects and, upon the
Subservicer’s continued failure to cure such breach, may thereafter be removed
by the Indenture Trustee pursuant to Section 5 hereof.

Section 3.

Compensation.  As compensation for its activities hereunder, the Master Servicer
agrees to pay the Subservicer on each Payment Date a servicing fee equal to the
Servicing Fee and the Supplemental Servicing Fee under Section 4.8 of the Sale
and Servicing Agreement.

Section 4.

Wells Fargo Financial Acceptance, Inc. Not to Resign as Subservicer.  Wells
Fargo Financial Acceptance, Inc. hereby agrees not to resign from the
obligations and duties hereby imposed on it as Subservicer under this Agreement
except upon determination that the performance of its duties hereunder shall no
longer be permissible under applicable law or if such resignation is required by
regulatory authorities. Notice of any such determination permitting the
resignation of Wells Fargo Financial Acceptance, Inc. as Subservicer shall be
communicated to the Master Service, the Owner Trustee and the Indenture Trustee
at the earliest practicable time (and, if such communication is not in writing,
shall be confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Owner Trustee and Indenture Trustee concurrently with or
promptly after such notice.

No removal or resignation of the Subservicer shall become effective until the
Master Servicer, the Indenture Trustee or a successor Subservicer shall have
assumed the Subservicer’s responsibilities and obligations in accordance with
this Section.

Upon removal or resignation of the Subservicer, the Subservicer at its own
expense also shall promptly deliver or cause to be delivered to, the Master
Servicer, a successor Master Servicer or the Indenture Trustee all the books and
records (including, without limitation, records kept in electronic form) that
the Subservicer has maintained for the Receivables, including all tax bills,
assessment notices, insurance premium notices and all other documents as well as
all original documents then in the Subservicer’s possession.

Any collections then being held by the Subservicer prior to its removal and any
collections received by the Subservicer after removal or resignation shall be
endorsed by it, at any time prior to the Closing Date, to the Master Servicer,
the Indenture Trustee or the successor Master Servicer, as the case may be.

Section 5.

Termination.  This Agreement will terminate upon the earlier to occur of any of
the following events: (i) following receipt from the Indenture Trustee (if
acting as successor Master Servicer) or any other successor Master Servicer
pursuant to the Sale and Servicing Agreement of a notice of termination after
the Master Servicer has been terminated or resigns as Master Servicer under the
Sale and Servicing Agreement, and (ii) following the removal of the Subservicer
pursuant to Section 2. Following termination pursuant to this Section, the
Subservicer will cooperate in transferring servicing, with the Master Servicer
and/or the Indenture Trustee. The Subservicer is not entitled to any termination
fees.

Section 6.

Assumption or Termination of Agreement by Indenture Trustee.

In connection with the assumption of the responsibilities, duties and
liabilities and of the authority, power and rights of the Master Servicer by the
Indenture Trustee pursuant to the Sale and Servicing Agreement, it is understood
and agreed that the Master Servicer’s rights and obligations under this
Agreement shall be assumed simultaneously by the Indenture Trustee without act
or deed on part of the Indenture Trustee; provided, however, that the Indenture
Trustee (if acting as successor Master Servicer) or any other successor Master
Servicer may terminate the Subservicer as provided in Section 5.

Section 7.

Assignment of Agreement.

The Subservicer may not assign its obligations under this Agreement, in whole or
in part, unless it shall have first obtained the written consent of the Master
Servicer and the Indenture Trustee; provided, that any assignee must meet the
eligibility requirements set forth in the Sale and Servicing Agreement; and
provided, however, that the Subservicer may perform its obligations and duties
under this Agreement, in whole or in part, through one or more of its
subsidiaries.

Section 8.

Liability: Indemnification.

(a)

The Subservicer agrees to indemnify and hold the Master Servicer harmless
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses that the
Master Servicer may sustain in any way related to the failure of the Subservicer
to perform its duties and service the Receivables in compliance with the terms
of this Agreement. The Master Servicer shall immediately notify the Subservicer
if a claim is made by a third party with respect to this Agreement, and the
Subservicer shall assume (with the consent of the Master Servicer) the defense
of any such claim and pay all expenses in connection therewith, including
reasonable attorney’s fees of counsel, and promptly pay, discharge and satisfy
any judgment or decree which may be entered against the Master Servicer in
respect of such claim.

(b)

The provisions of this Section 8 shall survive the termination of this
Agreement.

Section 9.

Successors and Assigns.

All covenants and agreements in this Agreement by any party hereto shall bind
its successors and assigns, whether so expressed or not.

Section 10.

Severability.

In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 11.

Benefits of Agreement.

Nothing in this Agreement, expressed or implied, shall give to any Person, other
than the Seller and the parties hereto and their successors hereunder, any
benefit or any legal or equitable right, remedy or claim under this Agreement.

Section 12.

Governing Law.

In view of the fact that parties hereto desire to establish with certainty that
this Agreement will be governed by and construed and interpreted in accordance
with the law of a state having a well-developed body of commercial and financial
law relevant to transactions of the type contemplated herein; this Agreement
shall be construed in accordance with and governed by the laws of the State of
New York applicable to agreement made and to be performed therein, without
giving effect to the conflicts of law principles thereof.

Section 13.

Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 14.

Amendment.

The Master Servicer and the Subservicer may at any time and from time to time
amend this Agreement by a written instrument signed by the Master Servicer and
the Subservicer and no waiver of any of the terms hereof by any party shall be
effective unless it is in writing and signed by all parties to this Agreement..

Section 15.

Third-Party Beneficiary.

The Seller, the Trust and the Indenture Trustee shall each be a third-party
beneficiary of this Agreement, are recognized by the parties hereto to be
third-party beneficiaries of this Agreement, and are entitled to enforce the
provisions hereof against the parties hereto as if each were a party hereto.

Section 16.

Headings.

The headings of the various Sections herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

Section 17.

Notice Provisions.

All notices hereunder shall be given as follows, until any superseding
instructions are given to all other Persons listed below:

The Subservicer:

Wells Fargo Financial Acceptance, Inc.

3103 West 69th Street

Edina, Minnesota 55435

Attention: Treasurer

With a copy to:

Wells Fargo Financial Acceptance, Inc.

One International Plaza

Philadelphia, Pennsylvania 19113

Attention: Treasurer




The Master Servicer:

Wells Fargo Financial, Inc.

800 Walnut Street

Des Moines, Iowa 50309

Attention: Treasurer

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

WELLS FARGO FINANCIAL, INC.

as Master Servicer

By: /s/ Dennis E. Young                              

Name: Dennis E. Young

Title: Executive Vice President

WELLS FARGO FINANCIAL ACCEPTANCE, INC.

as Subservicer

By: /s/ Steven N. Owenson                            

Name: Steven N. Owenson

Title: Treasurer


